                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: rex.garner@akerman.com
                                                            7    Attorneys for Deutsche Bank National Trust
                                                                 Company as Trustee for the Holders of New
                                                            8    Century Home Equity Loan Trust, Series 2005-A,
                                                                 Asset Backed Pass-Through Certificates
                                                            9

                                                            10                              UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                   DISTRICT OF NEVADA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   DEUTSCHE BANK NATIONAL TRUST                     Case No.: 3:16-cv-00648-MMD-WGC
AKERMAN LLP




                                                                 COMPANY AS TRUSTEE FOR THE
                                                            13
                                                                 HOLDERS OF NEW CENTURY HOME
                                                            14   EQUITY LOAN TRUST, SERIES 2005-A,                STIPULATION AND ORDER TO
                                                                 ASSET     BACKED   PASS-THROUGH                  DISMISS CASE
                                                            15   CERTIFICATES,
                                                            16                              Plaintiff,
                                                                 v.
                                                            17

                                                            18   SPRINGLAND VILLAGE CONDOMINIUM
                                                                 ASSOCIATION;     PHIL FRINK  &
                                                            19   ASSOCIATES, INC.; AND THUNDER
                                                                 PROPERTIES INC.,
                                                            20

                                                            21                              Defendants.

                                                            22         AND RELATED CLAIMS

                                                            23

                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28   ///
                                                            1           Deutsche Bank National Trust Company as Trustee for the Holders of New Century Home

                                                            2    Equity Loan Trust, Series 2005-A, Asset Backed Pass-Through Certificates (Deutsche Bank),

                                                            3    Springland Village Condominium Association (Springland), and Thunder Properties Inc. (Thunder

                                                            4    Properties), by and through their respective counsel of record, stipulate to dismiss this litigation,

                                                            5    each party to bear its own costs and fees.

                                                            6         DATED this 14th day of March, 2019.
                                                                 AKERMAN LLP                                        ROBBINS LAW FIRM
                                                            7
                                                                 /s/ Rex D. Garner ______________________           /s/ Elizabeth B. Lowell _____________________
                                                            8    MELANIE D. MORGAN, ESQ.                            ELIZABETH B. LOWELL, ESQ.
                                                                 Nevada Bar No. 8215                                Nevada Bar No. 8551
                                                            9    REX D. GARNER, ESQ.                                CHAD D. FUSS, ESQ.
                                                                 Nevada Bar No. 9401                                Nevada Bar No. 12744
                                                            10   1635 Village Center Circle, Suite 200              1995 Village Center Circle, Suite 190
                                                                 Las Vegas, NV 89134                                Las Vegas, NV 89134
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Attorneys for Deutsche Bank National Trust Attorney for Springland Village Condominium
                      LAS VEGAS, NEVADA 89134




                                                            12   Company as Trustee for the Holders of New Association
AKERMAN LLP




                                                                 Century Home Equity Loan Trust, Series 2005-
                                                            13   A, Asset Backed Pass-Through Certificates
                                                            14

                                                            15   ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            16   /s/ Timothy E. Rhoda
                                                                 ROGER P. CROTEAU, ESQ.
                                                            17   Nevada Bar No. 4958
                                                                 TIMOTHY E. RHODA, ESQ.
                                                            18   Nevada Bar No. 7878
                                                                 2810 W. Charleston Blvd. #75
                                                            19   Las Vegas, Nevada 89102
                                                            20   Attorney for Thunder Properties Inc.
                                                            21

                                                            22
                                                                                                              ORDER
                                                            23
                                                                        IT IS SO ORDERED.
                                                            24
                                                                                                              ______________________________________
                                                            25                                                UNITED STATES DISTRICT JUDGE
                                                            26
                                                                                                                     March 14, 2019
                                                                                                              DATED: ______________________________
                                                            27

                                                            28
                                                                                                                2
